Exhibit 99.3 ESTIMATE OF RESERVES AND FUTURE CASH FLOW to the STRATEX OIL & GAS INTEREST in VARIOUS OIL AND GAS PROPERTIES located in COLORADO, KANSAS, MONTANA, AND NORTH DAKOTA as of DECEMBER 31, 2013 based on SEC GUIDELINES February 20, 2014 Mr. Stephen P. Funk Stratex Oil & Gas 30 Echo Lake Road Watertown, Connecticut06795 Dear Mr. Funk: At your request, LaRoche Petroleum Consultants, Ltd. (LPC) has estimated the proved reserves and future cash flow, as of December 31, 2013, to the Stratex Oil & Gas (Stratex) interest in certain properties located in Colorado, Kansas, Montana, and North Dakota.The work for this report was completed as of the date of this letter.This report was prepared to provide Stratex with Securities and Exchange Commission (SEC) compliant reserve estimates.It is our understanding that the properties evaluated by LPC comprise one-hundred percent (100%) of Stratex’s proved reserves. We believe the assumptions, data, methods, and procedures used in preparing this report, as set out below, are appropriate for the purpose of this report. This report has been prepared using constant prices and costs and conforms to our understanding of the SEC guidelines, reserves definitions, and applicable financial accounting rules. Summarized below are LPC’s estimates of net reserves and future net cash flow.Future net revenue is prior to deducting estimated production and ad valorem taxes.Future net cash flow is after deducting these taxes, operating expenses, and future capital expenditures but before consideration of federal income taxes.The discounted cash flow values included in this report are intended to represent the time value of money and should not be construed to represent an estimate of fair market value.We estimate the net reserves and future net cash flow to the Stratex interest, as of December 31, 2013, to be: Net Reserves Future Net Cash Flow ($) Oil Gas NGL Present Worth Category (Barrels) (Mcf) (Barrels) Total at 10% Proved Developed Producing Non-Producing 0 0 0 0 0 Proved Undeveloped 0 Total Proved(1) (1)The total proved values above may or may not match those values on the total proved summary page that follows this letter due to rounding by the economics program. The oil reserves include crude oil and condensate.Oil and NGL reserves are expressed in barrels which are equivalent to 42 United States gallons.Gas reserves are expressed in thousands of standard cubic feet (Mcf) at the contract temperature and pressure bases. The estimated reserves and future cash flow shown in this report are for proved developed producing reserves and, for certain properties, proved undeveloped reserves.No study was made to determine whether proved developed non-producing reserves might be established for these properties. This report does not include any value that could be attributed to interests in undeveloped acreage beyond those tracts for which undeveloped reserves have been estimated. 2entral Expressway, Suite 1500●Dallas TX 75080●Phone (214) 363-3337●Fax (214) 363-1608 2 This report includes: (1) summary economic projections of reserves and cash flow for each reserve category and (2) one-line summaries of basic economic data and reserves for each property evaluated. Estimates of reserves for this report were prepared using standard geological and engineering methods generally accepted by the petroleum industry.The reserves in this report have been estimated using deterministic methods.The method or combination of methods utilized in the evaluation of each reservoir included consideration of the stage of development of the reservoir, quality and completeness of basic data, and production history.Recovery from various reservoirs and leases was estimated after consideration of the type of energy inherent in the reservoirs, the structural positions of the properties, and reservoir and well performance.In some instances, comparisons were made to similar properties where more complete data were available.We have used all methods and procedures that we considered necessary under the circumstances to prepare this report.We have excluded from our consideration all matters to which the controlling interpretation may be legal or accounting rather than engineering or geoscience. The estimated reserves and future cash flow amounts in this report are related to hydrocarbon prices.Historical prices through December 2013 were used in the preparation of this report as required by SEC guidelines; however, actual future prices may vary significantly from the SEC prices.In addition, future changes in environmental and administrative regulations may significantly affect the ability of Stratex to produce oil and gas at the projected levels.Therefore, volumes of reserves actually recovered and amounts of cash flow actually received may differ significantly from the estimated quantities presented in this report. Benchmark prices used in this report are based on the twelve-month, unweighted arithmetic average of the first day of the month price for the period January through December 2013.Gas prices used in this report are referenced to a Henry Hub physical price of $3.67 per MMBtu as published by Platts Gas Daily, and are adjusted for energy content, transportation fees, and regional price differentials.Oil and NGL prices are referenced to a West Texas intermediate (WTI) crude oil price of $96.94 per barrel at Cushing, Oklahoma, as posted by Plains Marketing, L.P. and are adjusted for gravity, crude quality, transportation fees, and regional price differentials.These reference prices are held constant in accordance with SEC guidelines. The weighted average prices after adjustments over the life of the properties are $85.75 per barrel for oil, $4.15 per Mcf for gas, and $23.42 per barrel for NGL. Lease and well operating expenses are based on data obtained from Stratex.All leases and wells are operated by others and include all direct expenses as well as general and administrative costs and overhead costs allowed under the specific joint operating agreements.Since Stratex owns only royalty and/or overriding royalty interests in all Colorado properties and certain Kansas properties, lease and well operating costs would not be incurred for these properties; however, estimated lease and well operating costshave been used in the determination of the economic limit for the properties. Lease and well operating costs are held constant in accordance with SEC guidelines. Capital costs and timing of all investments have been estimated by Stratex and are included as required for new development wells, and production equipment.Stratex has represented to us that they have the ability and intent to implement their capital expenditure program as scheduled.LPC’s estimates of the cost to plug and abandon the wells net of salvage value are included and scheduled at the end of the economic life of individual properties.These costs are held constant. LaRoche Petroleum Consultants, Ltd. 3 LPC has made no investigation of possible gas volume and value imbalances that may have resulted from the overdelivery or underdelivery to the Stratex interest.Our projections are based on the Stratex interest receiving its net revenue interest share of estimated future gross oil, gas, and NGL production. Technical information necessary for the preparation of the reserve estimates herein was furnished by Stratex or was obtained from state regulatory agencies and commercially available data sources.No special tests were obtained to assist in the preparation of this report.For the purpose of this report, the individual well test and production data as reported by the above sources were accepted as represented together with all other factual data presented by Stratex including the extent and character of the interest evaluated. An on-site inspection of the properties has not been performed nor has the mechanical operation or condition of the wells and their related facilities been examined by LPC.In addition, the costs associated with the continued operation of uneconomic properties are not reflected in the cash flows. The evaluation of potential environmental liability from the operation and abandonment of the properties is beyond the scope of this report.In addition, no evaluation was made to determine the degree of operator compliance with current environmental rules, regulations, and reporting requirements.Therefore, no estimate of the potential economic liability, if any, from environmental concerns is included in the projections presented herein. The reserves included in this report are estimates only and should not be construed as exact quantities.They may or may not be recovered; if recovered, the revenues therefrom and the costs related thereto could be more or less than the estimated amounts.These estimates should be accepted with the understanding that future development, production history, changes in regulations, product prices, and operating expenses would probably cause us to make revisions in subsequent evaluations.A portion of these reserves are undeveloped locations and producing wells that lack sufficient production history to utilize performance-related reserve estimates.Therefore, these reserves are based on estimates of reservoir volumes and recovery efficiencies along with analogies to similar production.These reserve estimates are subject to a greater degree of uncertainty than those based on substantial production and pressure data.It may be necessary to revise these estimates up or down in the future as additional performance data become available.As in all aspects of oil and gas evaluation, there are uncertainties inherent in the interpretation of engineering and geological data; therefore, our conclusions represent informed professional judgments only, not statements of fact. The results of our third party study were prepared in accordance with the disclosure requirements set forth in the SEC regulations and intended for public disclosure as an exhibit in filings made with the SEC by Stratex. Stratex makes periodic filings on Form 10-K with the SEC under the 1934 Exchange Act.Furthermore, Stratex has certain registration statements filed with the SEC under the 1933 Securities Act into which any subsequently filed Form 10-K is incorporated by reference.We have consented to the incorporation by reference in the registration statements on Form S-3 and Form S-8 of Stratex of the references to our name as well as to the references to our third party report for Stratex which appears in the December 31, 2013 annual report on Form 10-K and/or 10-K/A of Stratex.Our written consent for such use is included as a separate exhibit to the filings made with the SEC by Stratex. LaRoche Petroleum Consultants, Ltd. 4 We have provided Stratex with a digital version of the original signed copy of this report letter.In the event there are any differences between the digital version included in filings made by Stratex and the original signed report letter, the original signed report letter shall control and supersede the digital version. The technical persons responsible for preparing the reserve estimates presented herein meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers.The technical person primarily responsible for overseeing the preparation of reserves estimates herein is William M. Kazmann.Mr. Kazmann is a Professional Engineer licensed in the State of Texas who has thirty-nine years of engineering experience in the oil and gas industry.Mr. Kazmann earned Bachelor of Science and Master of Science degrees in Petroleum Engineering from the University of Texas at Austin and has prepared reserves estimates for his employers and his own companies throughout his career.He has prepared and overseen preparation of reports for public filings for LPC for the past seventeen years.LPC is an independent firm of petroleum engineers, geologists, and geophysicists and are not employed on a contingent basis.Data pertinent to this report are maintained on file in our office. Very truly yours, LaRoche Petroleum Consultants, Ltd. State of Texas Registration Number F-1360 William M. Kazmann, Senior Partner Licensed Professional Engineer State of Texas No. 45012 WMK:mk 13-922 LaRoche Petroleum Consultants, Ltd. 5 TOTAL PROVED STRATEX OIL & GAS AS OF DECEMBER 31, 2013 USING SEC GUIDELINES PV GROSS GROSS NET NET NET REV REV REV REV TAX TAX TOTAL CASH DISC WELL RSV OIL GAS OIL GAS NGL OIL GAS NGL TOTAL AD VAL SEV OPEX CAPEX FLOW @ 10% ST LEASE NO CAT (BBL) (MCF) (BBL) (MCF) (BBL) STATE LEASE WELLNO RSV_CAT C370 C371 C815 C816 C819 C846 C847 C850 C861 C1064 C887 C1062 C1187 C1101 C1317 CO ANNIE 3-9 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO BUTTERBALL H24-69HN 1PDP 23 0 0 72 0 0 CO BUTTERBALL H 30-27 1PDP 2 31 0 0 26 8 0 0 CO CATTLEMAN 13-31D 1PDP 33 16 79 0 0 CO CATTLEMAN 14-31D 1PDP 34 17 82 0 0 CO CATTLEMAN 23-31D 1PDP 30 14 70 0 0 CO CATTLEMAN 24-31D 1PDP 12 78 6 29 0 0 CO CERVI 13-31H 1PDP 0 0 CO CITY OF GREELEY 1-30 1PDP 1 30 0 98 0 14 4 0 0 CO COMMERCE CENTER 1 1PDP 71 0 0 0 0 0 0 0 0 0 0 0 0 0 CO COORS ENERGY 13-25D 1PDP 7 25 0 85 0 50 15 0 0 CO COORS ENERGY 14-25D 1PDP 14 53 6 87 30 0 0 CO COORS ENERGY 14-25H 1PDP 72 0 0 CO COORS ENERGY 23-25D 1PDP 13 49 6 79 97 28 0 0 CO COORS ENERGY 24-25 1PDP 17 13 40 0 0 CO COORS ENERGY 25HD 1PDP 6 21 2 69 34 42 12 0 0 CO COORS ENERGY 25LD 1PDP 6 19 2 65 31 41 12 0 0 CO COORS ENERGY 25TD 1PDP 2 10 1 32 16 17 5 0 0 CO COORS ENERGY 25XD 1PDP 2 9 1 29 14 17 5 0 0 CO COORS ENERGY 25YD 1PDP 3 12 1 39 19 20 6 0 0 CO COORS ENERGY 33-25D 1PDP 10 47 6 76 80 23 0 0 CO COORS ENERGY 34-25 1PDP 10 87 10 96 26 0 0 CO COORS ENERGY 43-25D 1PDP 13 57 7 93 29 0 0 CO COORS ENERGY 44-25D 1PDP 10 40 5 65 74 21 0 0 CO DALBEY D 11-2 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 13-11 1PDP 0 3 0 38 10 0 49 3 1 0 0 44 32 CO DALBEY D 13-12 1PDP 1 17 0 60 0 12 4 0 0 CO DALBEY D 13-13 1PDP 1 5 0 71 20 0 91 6 2 0 0 82 73 CO DALBEY D 13-14 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 24-10 1PDP 0 1 0 34 4 0 38 3 1 0 0 35 33 CO DALBEY D 24-15 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 25- 3 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 25- 5 1PDP 0 1 0 28 6 0 34 2 1 0 0 30 25 CO DANNI 6-9 1PDP 0 2 0 12 10 0 22 2 0 0 0 20 12 CO DECHANT D CN 19-32D 1PDP 3 54 0 0 41 13 0 0 CO DECHANT D JS 19-32D 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DUNCAN D 11-7 1PDP 3 26 0 93 0 27 8 0 0 CO DUNCAN D 11-8 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO ELLIOT-CRONIN #1 1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO FEDERAL 14 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 11-24 1PDP 10 43 5 79 79 22 0 0 CO GUTTERSEN 11-25 1PDP 8 55 0 0 61 19 0 0 CO GUTTERSEN 11-28 1PDP 10 31 4 78 21 0 0 CO GUTTERSEN 11-30 1PDP 6 41 0 0 47 14 0 0 CO GUTTERSEN 12-13 1PDP 3 28 0 92 0 27 8 0 0 CO GUTTERSEN 12-24 1PDP 7 32 4 59 56 16 0 0 CO GUTTERSEN 12-28 1PDP 1 3 0 48 9 10 67 5 1 0 0 61 56 CO GUTTERSEN 12-30 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 6D 1PDP 4 25 0 83 0 30 9 0 0 CO GUTTERSEN 8C 1PDP 2 4 0 12 5 15 4 0 0 CO GUTTERSEN 8D 1PDP 3 5 1 17 9 19 6 0 0 CO GUTTERSEN 12D 1PDP 9 44 5 81 72 20 0 0 CO GUTTERSEN 13C 1PDP 3 28 0 93 0 28 9 0 0 CO GUTTERSEN 13D 1PDP 5 22 0 73 0 35 11 0 0 CO GUTTERSEN 13N 1PDP 10 74 0 0 78 24 0 0 CO GUTTERSEN 13S 1PDP 10 58 0 0 78 24 0 0 CO GUTTERSEN 13T 1PDP 4 20 0 66 0 30 9 0 0 CO GUTTERSEN 18D 1PDP 7 33 0 0 53 16 0 0 CO GUTTERSEN 21-13 1PDP 5 30 3 99 62 42 11 0 0 CO GUTTERSEN 21-24 1PDP 7 29 3 96 53 53 15 0 0 CO GUTTERSEN 21-28 1PDP 0 0 0 12 1 1 15 1 0 0 0 13 13 CO GUTTERSEN 22-13 1PDP 4 28 3 95 59 35 9 0 0 CO GUTTERSEN 22-24 1PDP 7 26 3 88 49 53 15 0 0 CO GUTTERSEN 22-25 1PDP 3 19 0 65 0 22 7 0 0 CO GUTTERSEN 22-28 1PDP 0 1 0 24 3 3 30 2 1 0 0 27 26 CO GUTTERSEN 22-30 1PDP 3 22 0 72 0 24 7 0 0 CO GUTTERSEN 23- 6 1PDP 7 35 4 54 55 16 0 0 CO GUTTERSEN 24- 6 1PDP 1 8 1 28 13 12 3 0 0 CO GUTTERSEN 24-18 1PDP 3 15 0 52 0 23 7 0 0 CO GUTTERSEN 24A 1PDP 7 43 0 0 56 17 0 0 CO GUTTERSEN 24J 1PDP 8 51 0 0 61 18 0 0 CO GUTTERSEN 24N 1PDP 3 17 0 57 0 21 6 0 0 CO GUTTERSEN 24S 1PDP 2 13 0 44 0 17 5 0 0 CO GUTTERSEN 25E 1PDP 3 19 0 62 0 21 6 0 0 CO GUTTERSEN 25KD 1PDP 2 18 0 59 0 19 6 0 0 CO GUTTERSEN 25O 1PDP 5 38 0 0 40 12 0 0 CO GUTTERSEN 28A 1PDP 5 15 2 49 52 40 11 0 0 CO GUTTERSEN 30A 1PDP 5 37 0 0 42 13 0 0 CO GUTTERSEN 31- 8 1PDP 4 8 1 28 12 31 9 0 0 CO GUTTERSEN 31-13 1PDP 5 55 0 0 47 14 0 0 CO GUTTERSEN 32-13 1PDP 2 12 0 41 0 16 5 0 0 CO GUTTERSEN 32-8 1PDP 4 8 1 28 12 30 9 0 0 CO GUTTERSEN 33- 6 1PDP 9 34 4 60 71 20 0 0 CO GUTTERSEN 33- 8 1PDP 1 2 0 6 3 8 2 0 0 91 CO GUTTERSEN 33-12 1PDP 6 28 3 94 52 49 14 0 0 CO GUTTERSEN 33-18 1PDP 7 25 3 85 45 55 16 0 0 CO GUTTERSEN 33-32 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 34- 6 1PDP 2 10 1 32 17 17 5 0 0 CO GUTTERSEN 34- 8 1PDP 4 5 1 18 10 25 7 0 0 CO GUTTERSEN 34-12 1PDP 7 34 4 63 58 16 0 0 CO GUTTERSEN 34-13 1PDP 11 30 3 60 80 23 0 0 CO GUTTERSEN 34-18 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 41- 8 1PDP 1 2 0 75 7 0 81 6 2 0 0 74 67 CO GUTTERSEN 41-13 1PDP 4 25 0 84 0 28 9 0 0 CO GUTTERSEN 42- 8 1PDP 2 4 0 14 6 16 5 0 0 CO GUTTERSEN 42-13 1PDP 6 29 0 95 0 42 13 0 0 CO GUTTERSEN 43- 6 1PDP 4 19 2 64 35 29 8 0 0 CO GUTTERSEN 43- 8 1PDP 0 1 0 38 2 1 42 3 1 0 0 38 36 CO GUTTERSEN 43-12 1PDP 3 20 0 66 0 22 7 0 0 CO GUTTERSEN 43-13 1PDP 6 17 2 57 34 41 12 0 0 CO GUTTERSEN 43-18 1PDP 6 23 3 76 40 49 14 0 0 CO GUTTERSEN 43-24 1PDP 5 28 0 93 0 35 11 0 0 CO GUTTERSEN 43-32 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 44- 6 1PDP 6 32 4 59 47 13 0 0 CO GUTTERSEN 44- 8 1PDP 1 2 0 6 3 9 3 0 0 99 CO GUTTERSEN 44-12 1PDP 3 28 0 94 0 27 8 0 0 CO GUTTERSEN 44-13 1PDP 2 7 1 24 13 15 4 0 0 CO GUTTERSEN 44-18 1PDP 5 24 0 81 0 37 11 0 0 CO GUTTERSEN 44-24 1PDP 5 21 2 70 37 37 10 0 0 CO GUTTERSEN D 02-20 1PDP 26 0 0 77 0 0 CO GUTTERSEN D 12-20 1PDP 43 0 0 0 0 CO GUTTERSEN D 02-75HN 1PDP 0 0 0 0 CO GUTTERSEN D CN D02-33D 1PDP 31 0 0 90 0 0 CO GUTTERSEN D JS D02-33D 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO HEYDE 1-26 1PDP 0 0 0 1 1 0 2 0 0 0 0 2 1 CO HOUSTON #17-8L 8L 1PDP 0 4 0 15 23 0 38 3 1 0 0 35 33 CO HOUSTON BEN R GU 1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO JIM & JOHN 7-9 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO KARCH BLUE D 12-11 1PDP 5 38 0 0 48 15 0 0 CO KARCH BLUE D 12-12 1PDP 10 73 0 0 96 29 0 0 CO KARCH BLUE D 12-14 1PDP 7 48 0 0 67 20 0 0 CO KARCH BLUE D 24-11 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO KARCH BLUE D 25-7&8 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO KARCH BLUE DD 18-13 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO L F RANCH 2-30 1PDP 3 28 0 0 27 8 0 0 CO L F RANCH 1-13 1PDP 7 42 0 0 60 18 0 0 CO L F RANCH 1-24 1PDP 5 46 0 0 49 15 0 0 CO L F RANCH 2- 2 1PDP 3 60 0 0 44 13 0 0 CO L F RANCH 2-12 1PDP 9 0 0 30 0 0 CO L F RANCH 2-25 1PDP 1 7 0 49 40 0 90 6 2 0 0 81 73 CO L F RANCHES 13- 4 1PDP 0 7 0 37 38 0 75 5 2 0 0 68 61 CO NOPENS D 19-31 1PDP 2 30 0 0 28 8 0 0 CO NOPENS D 19-31 1PDP 4 51 0 0 47 14 0 0 CO NOPENS H 24-08 1PDP 9 77 0 0 90 27 0 0 CO NORTH LOST CREEK 10 1PDP 0 0 30 0 0 0 12 4 0 0 CO PAT & MIKE 2- 9 1PDP 0 0 0 1 1 0 3 0 0 0 0 3 2 CO PAT & MIKE 6 LL 1PDP 0 3 0 12 20 0 31 2 1 0 0 29 23 CO SARCHET H 24-22 1PDP 83 0 1 0 5 5 0 10 1 0 0 0 9 9 CO TANIA BLUE D 2-10 1PDP 7 79 0 0 77 23 0 0 CO TANIA BLUE D 2-11 1PDP 9 82 0 0 93 28 0 0 CO TANIA BLUE D 2-16 1PDP 2 20 0 0 22 7 0 0 CO TANIA D 2-23 1PDP 3 28 0 0 29 9 0 0 CO WELD COUNTY LUMBER 1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO WFH (CODELL) 5 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO WFH (NIOBRARA) 5 1PDP 0 5 0 25 26 0 50 4 1 0 0 46 31 KS CONNER 1PDP 0 61 0 0 0 0 0 0 KS HAAS FREDD 1 1PDP 0 0 0 0 0 KS HAAS FREDD 2 1PDP 0 0 0 0 0 KS HAAS THECLA 1 1PDP 0 0 0 0 0 KS LAWRENCE 32-23 1PDP 0 0 0 0 0 0 0 KS LAWRENCE 42-23 1PDP 0 0 0 0 0 0 0 KS LAWRENCE MUNSELL UN 1PDP 0 2 0 0 0 0 8 9 0 0 KS MCGREW - HOLLAMON 41-9 1PDP 0 0 0 0 0 0 0 MT TEAL PETERSON 33-12 1PDP 0 0 0 MT TININENKO 4-19 1PDP 0 0 0 0 0 0 ND ARTHAUD 21-29TFH 1PDP 0 2 0 ND BURIAN 1-27H 1PDP 0 0 0 48 ND CHARNWOOD 1-32H 1PDP 0 0 0 ND CHRUSZCH 43X-29F 1PDP 70 0 0 0 69 ND CYMBALUK 21-25TFH 1PDP 4 3 0 12 0 0 37 12 70 67 ND DULETSKI 11-16TFH 1PDP 0 4 0 ND DULETSKI 21-16TFH 1PDP 0 9 0 ND ELIZABETH ANN 1-32H 1PDP 93 0 0 0 59 ND EPSOM 1-31H 1PDP 0 0 0 ND KOSTELECKY 1-1H 1PDP 0 0 0 95 ND KREHLIK 1-11H 1PDP 0 0 0 78 ND KUBAS 1-22H 1PDP 0 0 0 59 ND KUNTZ 23-142-98 1-14H 1PDP 10 6 0 16 0 0 -198 -195 ND LYNN 5502 11-10H 1PDP 0 0 0 43 ND NARVIK 1-35H 1PDP 0 0 0 86 ND OLSON 35-26-1H 1PDP 0 0 0 94 ND PALUCK 21-28TFH 1PDP 0 1 0 ND PROCH 1-7H 1PDP 15 32 0 0 0 39 ND ZALESKY 34-8PH 1PDP 2 1 0 3 0 0 16 27 -19 -18 TX JEFFERY 2 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 TX JEFFERY A1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ND BURIAN-TFS-PUD 1 3PUD 0 0 0 ND CHARNWOOD PUD 1-31 3PUD 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ND ELIZABETH ANN-TFS-PUD 1 3PUD 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ND EPSOM-1-31H-TFS-PUD 1 3PUD 0 0 0 ND LYNN 5502 11-10-BKN-PUD 1 3PUD 0 0 0 ND LYNN 5502 11-10-BKN-PUD 2 3PUD 0 0 0 ND PROCH-TFS-PUD 1 3PUD 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3PUD Total 0 0 0 Grand Total 6 PROVED DEVELOPED PRODUCING STRATEX OIL & GAS AS OF DECEMBER 31, 2013 USING SEC GUIDELINES PV GROSS GROSS NET NET NET REV REV REV REV TAX TAX TOTAL CASH DISC WELL RSV OIL GAS OIL GAS NGL OIL GAS NGL TOTAL AD VAL SEV OPEX CAPEX FLOW @ 10% ST LEASE NO CAT (BBL) (MCF) (BBL) (MCF) (BBL) CO ANNIE 3-9 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO BUTTERBALL H24-69HN 1PDP 23 0 0 72 0 0 CO BUTTERBALL H 30-27 1PDP 2 31 0 0 26 8 0 0 CO CATTLEMAN 13-31D 1PDP 33 16 79 0 0 CO CATTLEMAN 14-31D 1PDP 34 17 82 0 0 CO CATTLEMAN 23-31D 1PDP 30 14 70 0 0 CO CATTLEMAN 24-31D 1PDP 12 78 6 29 0 0 CO CERVI 13-31H 1PDP 0 0 CO CITY OF GREELEY 1-30 1PDP 1 30 0 98 0 14 4 0 0 CO COMMERCE CENTER 1 1PDP 71 0 0 0 0 0 0 0 0 0 0 0 0 0 CO COORS ENERGY 13-25D 1PDP 7 25 0 85 0 50 15 0 0 CO COORS ENERGY 14-25D 1PDP 14 53 6 87 30 0 0 CO COORS ENERGY 14-25H 1PDP 72 0 0 CO COORS ENERGY 23-25D 1PDP 13 49 6 79 97 28 0 0 CO COORS ENERGY 24-25 1PDP 17 13 40 0 0 CO COORS ENERGY 25HD 1PDP 6 21 2 69 34 42 12 0 0 CO COORS ENERGY 25LD 1PDP 6 19 2 65 31 41 12 0 0 CO COORS ENERGY 25TD 1PDP 2 10 1 32 16 17 5 0 0 CO COORS ENERGY 25XD 1PDP 2 9 1 29 14 17 5 0 0 CO COORS ENERGY 25YD 1PDP 3 12 1 39 19 20 6 0 0 CO COORS ENERGY 33-25D 1PDP 10 47 6 76 80 23 0 0 CO COORS ENERGY 34-25 1PDP 10 87 10 96 26 0 0 CO COORS ENERGY 43-25D 1PDP 13 57 7 93 29 0 0 CO COORS ENERGY 44-25D 1PDP 10 40 5 65 74 21 0 0 CO DALBEY D 11-2 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 13-11 1PDP 0 3 0 38 10 0 49 3 1 0 0 44 32 CO DALBEY D 13-12 1PDP 1 17 0 60 0 12 4 0 0 CO DALBEY D 13-13 1PDP 1 5 0 71 20 0 91 6 2 0 0 82 73 CO DALBEY D 13-14 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 24-10 1PDP 0 1 0 34 4 0 38 3 1 0 0 35 33 CO DALBEY D 24-15 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 25- 3 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DALBEY D 25- 5 1PDP 0 1 0 28 6 0 34 2 1 0 0 30 25 CO DANNI 6-9 1PDP 0 2 0 12 10 0 22 2 0 0 0 20 12 CO DECHANT D CN 19-32D 1PDP 3 54 0 0 41 13 0 0 CO DECHANT D JS 19-32D 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO DUNCAN D 11-7 1PDP 3 26 0 93 0 27 8 0 0 CO DUNCAN D 11-8 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO ELLIOT-CRONIN #1 1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO FEDERAL 14 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 11-24 1PDP 10 43 5 79 79 22 0 0 CO GUTTERSEN 11-25 1PDP 8 55 0 0 61 19 0 0 CO GUTTERSEN 11-28 1PDP 10 31 4 78 21 0 0 CO GUTTERSEN 11-30 1PDP 6 41 0 0 47 14 0 0 CO GUTTERSEN 12-13 1PDP 3 28 0 92 0 27 8 0 0 CO GUTTERSEN 12-24 1PDP 7 32 4 59 56 16 0 0 CO GUTTERSEN 12-28 1PDP 1 3 0 48 9 10 67 5 1 0 0 61 56 CO GUTTERSEN 12-30 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 6D 1PDP 4 25 0 83 0 30 9 0 0 CO GUTTERSEN 8C 1PDP 2 4 0 12 5 15 4 0 0 CO GUTTERSEN 8D 1PDP 3 5 1 17 9 19 6 0 0 CO GUTTERSEN 12D 1PDP 9 44 5 81 72 20 0 0 CO GUTTERSEN 13C 1PDP 3 28 0 93 0 28 9 0 0 CO GUTTERSEN 13D 1PDP 5 22 0 73 0 35 11 0 0 CO GUTTERSEN 13N 1PDP 10 74 0 0 78 24 0 0 CO GUTTERSEN 13S 1PDP 10 58 0 0 78 24 0 0 CO GUTTERSEN 13T 1PDP 4 20 0 66 0 30 9 0 0 CO GUTTERSEN 18D 1PDP 7 33 0 0 53 16 0 0 CO GUTTERSEN 21-13 1PDP 5 30 3 99 62 42 11 0 0 CO GUTTERSEN 21-24 1PDP 7 29 3 96 53 53 15 0 0 CO GUTTERSEN 21-28 1PDP 0 0 0 12 1 1 15 1 0 0 0 13 13 CO GUTTERSEN 22-13 1PDP 4 28 3 95 59 35 9 0 0 CO GUTTERSEN 22-24 1PDP 7 26 3 88 49 53 15 0 0 CO GUTTERSEN 22-25 1PDP 3 19 0 65 0 22 7 0 0 CO GUTTERSEN 22-28 1PDP 0 1 0 24 3 3 30 2 1 0 0 27 26 CO GUTTERSEN 22-30 1PDP 3 22 0 72 0 24 7 0 0 CO GUTTERSEN 23- 6 1PDP 7 35 4 54 55 16 0 0 CO GUTTERSEN 24- 6 1PDP 1 8 1 28 13 12 3 0 0 CO GUTTERSEN 24-18 1PDP 3 15 0 52 0 23 7 0 0 CO GUTTERSEN 24A 1PDP 7 43 0 0 56 17 0 0 CO GUTTERSEN 24J 1PDP 8 51 0 0 61 18 0 0 CO GUTTERSEN 24N 1PDP 3 17 0 57 0 21 6 0 0 CO GUTTERSEN 24S 1PDP 2 13 0 44 0 17 5 0 0 CO GUTTERSEN 25E 1PDP 3 19 0 62 0 21 6 0 0 CO GUTTERSEN 25KD 1PDP 2 18 0 59 0 19 6 0 0 CO GUTTERSEN 25O 1PDP 5 38 0 0 40 12 0 0 CO GUTTERSEN 28A 1PDP 5 15 2 49 52 40 11 0 0 CO GUTTERSEN 30A 1PDP 5 37 0 0 42 13 0 0 CO GUTTERSEN 31- 8 1PDP 4 8 1 28 12 31 9 0 0 CO GUTTERSEN 31-13 1PDP 5 55 0 0 47 14 0 0 CO GUTTERSEN 32-13 1PDP 2 12 0 41 0 16 5 0 0 CO GUTTERSEN 32-8 1PDP 4 8 1 28 12 30 9 0 0 CO GUTTERSEN 33- 6 1PDP 9 34 4 60 71 20 0 0 CO GUTTERSEN 33- 8 1PDP 1 2 0 6 3 8 2 0 0 91 CO GUTTERSEN 33-12 1PDP 6 28 3 94 52 49 14 0 0 CO GUTTERSEN 33-18 1PDP 7 25 3 85 45 55 16 0 0 CO GUTTERSEN 33-32 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 34- 6 1PDP 2 10 1 32 17 17 5 0 0 CO GUTTERSEN 34- 8 1PDP 4 5 1 18 10 25 7 0 0 CO GUTTERSEN 34-12 1PDP 7 34 4 63 58 16 0 0 CO GUTTERSEN 34-13 1PDP 11 30 3 60 80 23 0 0 CO GUTTERSEN 34-18 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 41- 8 1PDP 1 2 0 75 7 0 81 6 2 0 0 74 67 CO GUTTERSEN 41-13 1PDP 4 25 0 84 0 28 9 0 0 CO GUTTERSEN 42- 8 1PDP 2 4 0 14 6 16 5 0 0 CO GUTTERSEN 42-13 1PDP 6 29 0 95 0 42 13 0 0 CO GUTTERSEN 43- 6 1PDP 4 19 2 64 35 29 8 0 0 CO GUTTERSEN 43- 8 1PDP 0 1 0 38 2 1 42 3 1 0 0 38 36 CO GUTTERSEN 43-12 1PDP 3 20 0 66 0 22 7 0 0 CO GUTTERSEN 43-13 1PDP 6 17 2 57 34 41 12 0 0 CO GUTTERSEN 43-18 1PDP 6 23 3 76 40 49 14 0 0 CO GUTTERSEN 43-24 1PDP 5 28 0 93 0 35 11 0 0 CO GUTTERSEN 43-32 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO GUTTERSEN 44- 6 1PDP 6 32 4 59 47 13 0 0 CO GUTTERSEN 44- 8 1PDP 1 2 0 6 3 9 3 0 0 99 CO GUTTERSEN 44-12 1PDP 3 28 0 94 0 27 8 0 0 CO GUTTERSEN 44-13 1PDP 2 7 1 24 13 15 4 0 0 CO GUTTERSEN 44-18 1PDP 5 24 0 81 0 37 11 0 0 CO GUTTERSEN 44-24 1PDP 5 21 2 70 37 37 10 0 0 CO GUTTERSEN D 02-20 1PDP 26 0 0 77 0 0 CO GUTTERSEN D 12-20 1PDP 43 0 0 0 0 CO GUTTERSEN D 02-75HN 1PDP 0 0 0 0 CO GUTTERSEN D CN D02-33D 1PDP 31 0 0 90 0 0 CO GUTTERSEN D JS D02-33D 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO HEYDE 1-26 1PDP 0 0 0 1 1 0 2 0 0 0 0 2 1 CO HOUSTON #17-8L 8L 1PDP 0 4 0 15 23 0 38 3 1 0 0 35 33 CO HOUSTON BEN R GU 1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO JIM & JOHN 7-9 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO KARCH BLUE D 12-11 1PDP 5 38 0 0 48 15 0 0 CO KARCH BLUE D 12-12 1PDP 10 73 0 0 96 29 0 0 CO KARCH BLUE D 12-14 1PDP 7 48 0 0 67 20 0 0 CO KARCH BLUE D 24-11 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO KARCH BLUE D 25-7&8 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO KARCH BLUE DD 18-13 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO L F RANCH 2-30 1PDP 3 28 0 0 27 8 0 0 CO L F RANCH 1-13 1PDP 7 42 0 0 60 18 0 0 CO L F RANCH 1-24 1PDP 5 46 0 0 49 15 0 0 CO L F RANCH 2- 2 1PDP 3 60 0 0 44 13 0 0 CO L F RANCH 2-12 1PDP 9 0 0 30 0 0 CO L F RANCH 2-25 1PDP 1 7 0 49 40 0 90 6 2 0 0 81 73 CO L F RANCHES 13- 4 1PDP 0 7 0 37 38 0 75 5 2 0 0 68 61 CO NOPENS D 19-31 1PDP 2 30 0 0 28 8 0 0 CO NOPENS D 19-31 1PDP 4 51 0 0 47 14 0 0 CO NOPENS H 24-08 1PDP 9 77 0 0 90 27 0 0 CO NORTH LOST CREEK 10 1PDP 0 0 30 0 0 0 12 4 0 0 CO PAT & MIKE 2- 9 1PDP 0 0 0 1 1 0 3 0 0 0 0 3 2 CO PAT & MIKE 6 LL 1PDP 0 3 0 12 20 0 31 2 1 0 0 29 23 CO SARCHET H 24-22 1PDP 83 0 1 0 5 5 0 10 1 0 0 0 9 9 CO TANIA BLUE D 2-10 1PDP 7 79 0 0 77 23 0 0 CO TANIA BLUE D 2-11 1PDP 9 82 0 0 93 28 0 0 CO TANIA BLUE D 2-16 1PDP 2 20 0 0 22 7 0 0 CO TANIA D 2-23 1PDP 3 28 0 0 29 9 0 0 CO WELD COUNTY LUMBER 1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO WFH (CODELL) 5 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 CO WFH (NIOBRARA) 5 1PDP 0 5 0 25 26 0 50 4 1 0 0 46 31 KS CONNER 1PDP 0 61 0 0 0 0 0 0 KS HAAS FREDD 1 1PDP 0 0 0 0 0 KS HAAS FREDD 2 1PDP 0 0 0 0 0 KS HAAS THECLA 1 1PDP 0 0 0 0 0 KS LAWRENCE 32-23 1PDP 0 0 0 0 0 0 0 KS LAWRENCE 42-23 1PDP 0 0 0 0 0 0 0 KS LAWRENCE MUNSELL UN 1PDP 0 2 0 0 0 0 8 9 0 0 KS MCGREW - HOLLAMON 41-9 1PDP 0 0 0 0 0 0 0 MT TEAL PETERSON 33-12 1PDP 0 0 0 MT TININENKO 4-19 1PDP 0 0 0 0 0 0 ND ARTHAUD 21-29TFH 1PDP 0 2 0 ND BURIAN 1-27H 1PDP 0 0 0 48 ND CHARNWOOD 1-32H 1PDP 0 0 0 ND CHRUSZCH 43X-29F 1PDP 70 0 0 0 69 ND CYMBALUK 21-25TFH 1PDP 4 3 0 12 0 0 37 12 70 67 ND DULETSKI 11-16TFH 1PDP 0 4 0 ND DULETSKI 21-16TFH 1PDP 0 9 0 ND ELIZABETH ANN 1-32H 1PDP 93 0 0 0 59 ND EPSOM 1-31H 1PDP 0 0 0 ND KOSTELECKY 1-1H 1PDP 0 0 0 95 ND KREHLIK 1-11H 1PDP 0 0 0 78 ND KUBAS 1-22H 1PDP 0 0 0 59 ND KUNTZ 23-142-98 1-14H 1PDP 10 6 0 16 0 0 -198 -195 ND LYNN 5502 11-10H 1PDP 0 0 0 43 ND NARVIK 1-35H 1PDP 0 0 0 86 ND OLSON 35-26-1H 1PDP 0 0 0 94 ND PALUCK 21-28TFH 1PDP 0 1 0 ND PROCH 1-7H 1PDP 15 32 0 0 0 39 ND ZALESKY 34-8PH 1PDP 2 1 0 3 0 0 16 27 -19 -18 TX JEFFERY 2 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 TX JEFFERY A1 1PDP 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 PROVED DEVELOPED PRODUCING 7 PROVED UNDEVELOPED STRATEX OIL & GAS AS OF DECEMBER 31, 2013 USING SEC GUIDELINES PV GROSS GROSS NET NET NET REV REV REV REV TAX TAX TOTAL CASH DISC WELL RSV OIL GAS OIL GAS NGL OIL GAS NGL TOTAL AD VAL SEV OPEX CAPEX FLOW @ 10% ST LEASE NO CAT (BBL) (MCF) (BBL) (MCF) (BBL) ND BURIAN-TFS-PUD 1 3PUD 0 0 0 ND CHARNWOOD PUD 1-31 3PUD 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ND ELIZABETH ANN-TFS-PUD 1 3PUD 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ND EPSOM-1-31H-TFS-PUD 1 3PUD 0 0 0 ND LYNN 5502 11-10-BKN-PUD 1 3PUD 0 0 0 ND LYNN 5502 11-10-BKN-PUD 2 3PUD 0 0 0 ND PROCH-TFS-PUD 1 3PUD 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 PROVED UNDEVELOPED 0 0 0 8 PROVED DEVELOPED PRODUCING STRATEX OIL & GAS INTEREST AS OF DECEMBER 31, 2013 SEC PRICING $96.94/BBL, $3.67/MCF DATE : TIME : DBS : SETTINGS : SCENARIO : 02/13/2014 13:58:44 CLASSIC DEC_2013 LPC12_2013 R E S E R V E S A N D E C O N O M I C S AS OF DATE: 01/2014 END GROSSOIL GROSS GAS NET OIL NET GAS NET NGL NET OIL NET GAS NET NGL TOTAL MO-YEAR PRODUCTION PRODUCTION PRODUCTION PRODUCTION PRODUCTION REVENUE REVENUE REVENUE REVENUE MBBLS MMCF MBBLS MMCF MBBLS M$ M$ M$ M$ 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 12-2026 12-2027 12-2028 12-2029 12-2030 12-2031 12-2032 12-2033 S TOT AFTER TOTAL 9 END NETOIL NETGAS NETNGL SEVERANCE AD VALOREM NET OPER EQUITY UNDISC NET 10.0% DISC MO-YEAR PRICE PRICE PRICE TAXES TAXES EXPENSES INVESTMENT CASHFLOW CASHFLOW M$ M$ M$ M$ M$ M$ M$ M$ M$ M$ 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 12-2026 12-2027 12-2028 12-2029 12-2030 12-2031 12-2032 12-2033 S TOT AFTER TOTAL OIL GAS P.W. % P.W. M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. 10 PROVED UNDEVELOPED STRATEX OIL & GAS INTEREST AS OF DECEMBER 31, 2013 SEC PRICING $96.94/BBL, $3.67/MCF DATE : TIME : DBS : SETTINGS : SCENARIO : 02/13/2014 13:58:46 CLASSIC DEC_2013 LPC12_2013 R E S E R V E S A N D E C O N O M I C S AS OF DATE: 01/2014 END GROSSOIL GROSS GAS NET OIL NET GAS NET NGL NET OIL NET GAS NET NGL TOTAL MO-YEAR PRODUCTION PRODUCTION PRODUCTION PRODUCTION PRODUCTION REVENUE REVENUE REVENUE REVENUE MBBLS MMCF MBBLS MMCF MBBLS M$ M$ M$ M$ 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 12-2026 12-2027 12-2028 12-2029 12-2030 12-2031 12-2032 12-2033 S TOT AFTER TOTAL 11 END NETOIL NETGAS NETNGL SEVERANCE AD VALOREM NET OPER EQUITY UNDISC NET 10.0% DISC MO-YEAR PRICE PRICE PRICE TAXES TAXES EXPENSES INVESTMENT CASHFLOW CASHFLOW M$ M$ M$ M$ M$ M$ M$ M$ M$ M$ 12-2014 -8.934 -8.871 12-2015 -36.544 -33.619 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 12-2026 12-2027 12-2028 12-2029 12-2030 12-2031 12-2032 12-2033 -0.054 -0.009 S TOT AFTER TOTAL OIL GAS P.W. % P.W. M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. -1.716 INITIAL PRICE, $ RATE-OF-RETURN, PCT. -8.278 INITIAL N.I., PCT. INITIAL W.I., PCT. -14.891 -17.593 -18.635 12 TOTAL PROVED STRATEX OIL & GAS INTEREST AS OF DECEMBER 31, 2013 SEC PRICING $96.94/BBL, $3.67/MCF DATE : TIME : DBS : SETTINGS : SCENARIO : 02/13/2014 13:58:46 CLASSIC DEC_2013 LPC12_2013 R E S E R V E S A N D E C O N O M I C S AS OF DATE: 01/2014 END GROSSOIL GROSS GAS NET OIL NET GAS NET NGL NET OIL NET GAS NET NGL TOTAL MO-YEAR PRODUCTION PRODUCTION PRODUCTION PRODUCTION PRODUCTION REVENUE REVENUE REVENUE REVENUE MBBLS MMCF MBBLS MMCF MBBLS M$ M$ M$ M$ 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 12-2026 12-2027 12-2028 12-2029 12-2030 12-2031 12-2032 12-2033 S TOT AFTER TOTAL 13 END NETOIL NETGAS NETNGL SEVERANCE AD VALOREM NET OPER EQUITY UNDISC NET 10.0% DISC MO-YEAR PRICE PRICE PRICE TAXES TAXES EXPENSES INVESTMENT CASHFLOW CASHFLOW M$ M$ M$ M$ M$ M$ M$ M$ M$ M$ 12-2014 12-2015 12-2016 12-2017 12-2018 12-2019 12-2020 12-2021 12-2022 12-2023 12-2024 12-2025 12-2026 12-2027 12-2028 12-2029 12-2030 12-2031 12-2032 12-2033 S TOT AFTER TOTAL OIL GAS P.W. % P.W. M$ GROSS WELLS LIFE, YRS. GROSS ULT., MB & MMF DISCOUNT % GROSS CUM., MB & MMF UNDISCOUNTED PAYOUT, YRS. GROSS RES., MB & MMF DISCOUNTED PAYOUT, YRS. NET RES., MB & MMF UNDISCOUNTED NET/INVEST. NET REVENUE, M$ DISCOUNTED NET/INVEST. INITIAL PRICE, $ RATE-OF-RETURN, PCT. INITIAL N.I., PCT. INITIAL W.I., PCT. 14
